DETAILED ACTION
The present application, filed on (4/17/2029), is being examined under the first inventor to file provisions of the AIA . Claims (1-10) were examined in a Non-Final on 11/25/2020. A Final office action in response to Applicants submission dated 2/24/21 was mailed on 4/29/2021. Claims 1-12 were examined. A second Non-Final in response to a request for continued examination under 37 CFR 1.114 dated 9/29/2021 was mailed on 11/24/2021. Claims 1, 3, 7-8 and 12-14 were examined. This office action is in response to Applicants submission dated 2/11/2022. Claims 1, 7-8 and 13 are pending and being examined. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “microwave generation unit”, “measurement unit”, “processing unit” and “microwave output device” in independent claims 1, 2 and 5 and some dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Microwave generation unit or microwave output device and measurement unit are understood be the structure disclosed in Fig 1-7, 9 and 13-14. Processing unit is understood to be application of calibration.


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Amended claim 1 includes determination and application of both, the first correction coefficients for correcting measured value of forward power as well as second correction coefficients for correcting measured value of reflected power in a setup of generation of microwave power for a plasma load. This, as best understood, would imply connecting the Microwave Output Device of Fig 2 to both the setup of Fig7 for determination of first correction coefficients and to the setup of Fig 9 for second correction coefficients. How this would be done requires an illustration for proper understanding.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 includes determination and application of first correction coefficients for correcting measured value of forward power in a setup of generation of microwave power for a plasma load. As best understood, this is accomplished by connecting the output designated at 16t of Fig 2 to a setup as shown in Fig 7. It is noted that box 16 of Fig 7 includes the whole Microwave Output Device shown in Fig 2. In Fig 7 the output of the Microwave Output Device is connected to a dummy load DL1 through a waveguide and a direction coupler (DC1) and a power meter PM1. The correction coefficients appear to be determined at various power and frequency level from actual power determined by the power meter and signal obtained from directional coupler. This however determines the coefficients related to the directional coupler of Fig 7. However, when the Microwave Output Device is connected to actual plasma load the signals for control are used from the directional coupler 16f of Fig 2. It is not clear from the specification how the correlation coefficients available from the DC1 of Fig 7 are applicable to the setup when Microwave Output Device is connected to actual plasma load. 
Amended claim 1 also includes determination and application of second correction coefficients for correcting measured value of reflected power in a setup of generation of microwave power for a plasma load.
As best understood, this is accomplished by connecting the output designated at 16t of Fig 2 to a setup as shown in Fig 9. It is noted that box 16 of Fig 9 includes the whole Microwave Output Device shown in Fig 2. In Fig 9 the output of the Microwave Output Device is connected to another microwave power generator through a waveguide and a direction coupler (DC2) and a power meter PM2. The correction coefficients appear to be determined at various power and frequency level from actual power determined by the power meter and signal obtained from directional coupler. This however determines the coefficients related to the directional coupler of Fig 9. However, when the Microwave Output Device is connected to actual plasma load the signals for control are used from the directional coupler 16h of Fig 2. It is not clear from the specification how the correlation coefficients available from the DC2 of Fig 9 are applicable to the setup when Microwave Output Device is connected to actual plasma load. 
It is also noted that the microwave power generator of Fig 9 appears to simulate reflected power corresponding to the reflected power absorbed at dummy load 16j of Fig 2. This aspect, though not appearing to be suggested in the prior, is however not clearly explained in the specification.
Still further, the amended claim 1 now appears to include determination and application of both, the first correction coefficients for correcting measured value of forward power as well as second correction coefficients for correcting measured value of reflected power in a setup of generation of microwave power for a plasma load. This, as best understood, would imply connecting the Microwave Output Device of Fig 2 to both the setup of Fig7 for determination of first correction coefficients and to the setup of Fig 9 for second correction coefficients. How this would be done is however totally unclear and needs explanation.
Claims 7, 8 and 13 are also rejected as being dependent upon claim 1.
Additionally claim 13 is unclear since the terms, first power meter, output, first wave guide, a “further directional coupler” and a first sensor connected to the “further directional coupler” are unclear from the context of claim 1 on which this claim depends. Moreover claim 13 appears to be directed to determination of first correction coefficients and its limitations are already included in claim 1 and therefore duplicative.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 13 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (US 20150022086) in view of William Norman et al (5472561) or Hiroshi Matoba et al (US 2007/0152678).
Kaneko et al disclose a microwave generation unit (41a) that generates a microwave having a center frequency (Para 61), a power, and a bandwidth respectively corresponding to a set frequency (Para 61), a set power, and a set bandwidth designated from a controller (Para 57); an output that outputs a microwave propagating from the microwave generation unit; a first directional coupler that outputs a part of a travelling wave propagating toward the output from the microwave generation unit (54); and a first measurement unit that determines a first measured value indicating a power of the travelling wave at the output on a basis of the part of the travelling wave output from the first directional coupler (55a), wherein the first measurement unit includes a first wave detection unit that generates an analog signal corresponding to a power of the part of the travelling wave by using diode detection (Fig 5), Regarding A/D convertor it is noted that as the signal from (55a) goes to CPU it would need A/D convertor (Fig 20-79c, 80c). 
Regarding one or more first and second correction coefficients, it is noted that Kaneko et al do not explicitly disclose correction coefficient applied to A/D output corresponding to the travelling wave.
William Norman et al discloses measuring RF power applied to a plasma apparatus and discloses calibrating the sensor (Fig 1-13) with correction coefficients (Col 2 lines 4-8, Col 6 line 61- Col 7 line 3). William Norman further discloses a procedure for calibration in order to get the correction coefficient (Col 7-Col 11).
Regarding the limitation of obtaining correction coefficients while changing the frequency and the power generated by the microwave generation unit, it is noted that the calibration procedure taught by William Norman includes varying the frequency from 10-100 MHz in 5-10 MHz intervals at the required power to generate correction coefficients Kv, Ki which could be used to measure power correctly (Col 10 lines 21-65). William Norman teaches calibration of power directly at required frequency by varying power from in steps of 100 watts where the power is measured directly by a calorimeter (power meter) and notes that the correction factor determined in this way should be consistent with calibration coefficients associated with voltage and current determined earlier (Col 11 lines 40). The calibration coefficients are stored in the computer (Col 10 lines 58-65).  
Still further Matoba et al disclose HF power applied to a plasma processing unit and disclose a HF Measurement unit (Fig 1 and 3). The signals from directional coupler based power meter are calibrated using calibration coefficient measurement unit (8). The output of the power unit including frequency is controlled in a feedback loop.  In Fig 6 is disclosed a flow chart for determination of calibration coefficients in the range of power low to high as well as frequency low to high. 
Regarding the limitation of obtaining correction coefficients while changing the frequency and the power generated by the microwave generation unit, it is noted that the Matoba et al recognize that a sensor for measuring high frequency power needs to be calibrated and states that the calibration coefficient has to be acquired according to the frequency (Para 13).
Matoba et al disclose a calibration system (Fig 3) for determination of calibration coefficients and disclose the flow chart in (Fig 6). Actual values of power is determined by a power meter (7) while there is also measurement of voltage and current. The flow chart in Fig 6 explains determination of calibration constant for voltage and power for each power incremented by a predetermined amount as in S8 (P= P+ ∆P). The determination of coefficient is made for f min and f max. The coefficients are stored in memory.
It would have been obvious for one of ordinary skill in the art at the time of invention to implement the teaching of William Norman et al or Matoba et al in the apparatus of Kaneko et al in order to get accurate measurement of process parameters like power of travelling or reflected wave so as to process reliability.
Regarding the current amendments to claim 1 the determination of correction coefficient from actual measurement of power from power meter and signal from directional coupler through a sensor are well known. The limitation relating to the determination of correction coefficient for reflected power from simulating reflected power is so unclear that it is not possible to determine allowable subject matter. 
Claim 7 recites “the microwave generation unit includes a power control unit that adjusts a power of the microwave generated by the microwave generation unit to make a difference between the first measured value and the second measured value closer to the set power designated by the controller”. 
It is noted that first measured value according to claim 1 is the forward power and second measured value is the reflected power. One would obviously want the reflected power to be as small as possible so that the difference would be close to forward power. This is disclosed by Kaneko et al (Fig 3, 14, 19 and 20 and para 57). 
Claims 8 Kaneko et al disclose excitation of gas by microwave to generate plasma.
Regarding claim 13 application of William Norman to Kaneko will disclose power meter and dummy load as being terminating load 41 in Fig 6.
Response to Amendment and arguments
Applicant’s response regarding Sec 112 (a) is noted. However, the Applicant is requested to clarify the issues outlined in the current office action so that allowable subject matter could be clearly ascertained. 
Regarding the current amendments to claim 1 the determination of correction coefficient from actual measurement of power from power meter and signal from directional coupler through a sensor are well known. The limitation relating to the determination of correction coefficient for reflected power from simulating reflected power is so unclear that it is not possible to determine allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716